MEMORANDUM **
California state prisoner Juanard Robinson appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendant Cry violated his due process rights by denying his grievance. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Robinson’s action because his claim that he was not allowed to file a citizen’s complaint on behalf of another inmate failed to' identify a liberty interest giving rise to due process protections. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.2003) (“[Ijnmates lack a separate constitutional entitlement to a specific prison grievance procedure.”)
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.